UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1328


RALPH L. HAYES,

                  Plaintiff - Appellant,

          v.

LYNCHBURG CITY SCHOOL BOARD, as constituted by Mary Ann H.
Barker, Dr. Regina T. Dolan-Sewell, Charlie White, Jenny
Poore, J. Marie Walker, Thomas H. Webb, Albert Billingsly,
Katie Snydor, and Treney Tweedy, Members of the School
Board,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:13-cv-00008-NKM-RSB)


Submitted:   September 25, 2014            Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph L. Hayes, Appellant Pro Se. Phillip Verne Anderson, John
Chadwick Johnson, FRITH, ANDERSON & PEAKE, PC, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In   this        Title    VII      action       alleging     racial

discrimination,         Ralph   L.   Hayes     appeals   the   district    court’s

order granting Lynchburg City School Board’s motion for summary

judgment.       We have reviewed the record and find no reversible

error.    Accordingly, we deny Hayes’ motion for the appointment

of counsel and affirm for the reasons stated by the district

court.    Hayes v. Lynchburg City Sch. Bd., No. 6:13-cv-00008-NKM-

RSB (W.D. Va. Mar. 7, 2014).             We deny as moot the School Board’s

motion to quash.           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately     presented    in   the

materials      before    this    court   and    argument   would   not     aid   the

decisional process.



                                                                           AFFIRMED




                                          2